Citation Nr: 1230219	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-03 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left ankle disability.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a cervical spine disability.  

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right sciatic disability.

4.  Entitlement to service connection for an acquired psychiatric disorder.  

5.  Entitlement to service connection for gout.  

6.  Entitlement to service connection for a disability based on sleep disturbance, to include as secondary to a service-connected lumbar spine disability.  

7.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected lumbar spine disability.  

8.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected lumbar spine disability.  

9.  Entitlement to service connection for a left thigh lipoma, to include as secondary to a service-connected skin disability.  

10.  Entitlement to service connection for right foot calluses.  

11.  Entitlement to service connection for left foot calluses.  

12.  Entitlement to service connection for hypertension, to include as secondary to a service-connected lumbar spine disability.  

13.  Entitlement to service connection for urinary incontinence, to include as secondary to a service-connected lumbar spine disability.  

14.  Entitlement to an initial compensable rating for bilateral pes planus.  

15.  Entitlement to an increased rating for a post-operative residual scar of the lumbar spine, currently rated as 10 percent disabling.  

16.  Entitlement to an increased rating for a right ankle disability, currently rated as 10 percent disabling.  

17.  Entitlement to an increased rating for a skin disability, currently rated as 30 percent disabling.  

18.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 40 percent disabling.  

19.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

20.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or due to being housebound.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to August 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The RO has treated the claims for service connection for right foot calluses, left foot calluses, hypertension, and an acquired psychiatric disorder as claims to reopen.  However, the Veteran submitted additional relevant evidence within one year of the September 2008 rating decision.  See 38 C.F.R. § 3.156(b) (2011) (directing that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  A January 2009 letter requested service connection for right foot calluses, left foot calluses, and an acquired psychiatric disorder and provided additional relevant evidence.  A July 2009 letter requested service connection for hypertension and provided additional relevant evidence.  
The October 2009 decision adjudicated those claims and the Veteran appealed.  Accordingly, the claims for service connection for right foot calluses, left foot calluses, hypertension, and an acquired psychiatric disorder will be considered on the merits.  Id.

In March 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is associated with the claims file.

The Board notes that in April 2010, the Veteran also perfected an appeal for the issue of entitlement to service connection for a right hip disability.  A subsequent rating decision in June 2011 granted the claim for a right hip disability.  This grant represents a full grant of the benefits sought on appeal for this issue, and therefore, this issue is not before the Board.  

A June 2011 rating decision granted SMC due to being housebound, effective January 19, 2011 to March 1, 2012.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for SMC remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Subsequent to the March 2011 supplemental statements of the case and the June 2011 statement of the case, the Veteran submitted additional VA medical records dated from March 2011 to August 2011 in support of his claims, and these documents were associated with the claims file.  However, these medical records are not relevant to the issues that are being decided below.  Thus, while the Veteran has not waived initial RO consideration of this evidence, a remand for such consideration with respect to the issues that are being decided below is unnecessary.  See 38 C.F.R. § 20.1304 (2011). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons explained below, the issues of whether new and material evidence has been submitted to reopen a claim of service connection for a right sciatic disability; entitlement to service connection for diabetes mellitus, a left thigh lipoma, right foot calluses, left foot calluses, hypertension, and urinary incontinence; entitlement to increased ratings for bilateral pes planus, a post-operative residual scar of the lumbar spine, a right ankle disability, a skin disability, and a lumbar spine disability; entitlement to a TDIU; and entitlement to SMC based on the need for aid and attendance or due to being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The April 1992 rating decision that denied service connection for a left ankle disability was not appealed and is final.  

2.  Additional evidence associated with the claims file since the April 1992 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disability, and/or does not raise a reasonable possibility of substantiating the claim.

3.  The April 2003 rating decision that denied service connection for a cervical spine disability was not appealed and is final.  

4.  Additional evidence associated with the claims file since the April 2003 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability, and/or does not raise a reasonable possibility of substantiating the claim.

5.  There is no competent and credible evidence establishing that the Veteran currently has an acquired psychiatric disorder.  

6.  There is no competent and credible evidence establishing that the Veteran currently has gout.  

7.  There is no competent and credible evidence establishing that the Veteran currently has a disability based on sleep disturbance.  

8.  There is no competent and credible evidence establishing that the Veteran currently has a left hip disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for a left ankle disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  

2.  New and material evidence has not been received to reopen the claim for service connection for a cervical spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

4.  The criteria for establishing service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

5.  The criteria for establishing service connection for a disability based on sleep disturbance have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

6.  The criteria for establishing service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The RO provided notice to the Veteran in June 2009 and August 2009 letters.  The June 2009 and August 2009 letters provided notice regarding what information and evidence is needed to substantiate his claims for service connection (on direct and secondary bases), advised as to what information and evidence must be submitted by the Veteran, and the types of evidence that will be obtained by VA.  The letters also provided notice regarding the need to submit new and material evidence to reopen the Veteran's previously denied claims, and advised the Veteran of the bases for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The June 2009 and August 2009 letters also provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates for his claimed disabilities.  These claims were last adjudicated in March 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, reports of VA examination, lay statements from the Veteran's wife, medical treatises, hearing testimony, and the Veteran's statements, including his journal entries from 1990 to 1991.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  


Service connection for a left ankle disability was previously denied by a rating decision in April 1992.  The claim was denied based on the rationale that there was no current disability, as there were no symptoms of a left ankle disability found on VA examination.  Service connection for a cervical spine disability was previously denied by a rating decision in April 2003.  The claim was denied based on the rationale that the Veteran's cervical spine disability neither occurred in nor was caused by his period of service. 

In January 2009, the Veteran filed his request to reopen the claim for a cervical spine disability, and in July 2009, the Veteran filed his request to reopen the claim for service connection for a left ankle disability.  In the October 2009 rating decision on appeal, the RO determined that new and material evidence had not been submitted to reopen the claims.  Despite the determinations reached by the RO with respect to the claims for service connection for a left ankle disability and for a cervical spine disability, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The evidence received subsequent to the April 1992 rating decision denying service connection for a left ankle disability includes VA and private medical records dated from October 1997 to April 2011, testimony from the Veteran's March 2010 DRO hearing, lay statements from the Veteran's wife dated in January 2008 and July 2009, and the Veteran's statements, including his journal entries from 1990 to 1991.  The evidence received subsequent to the April 2003 rating decision denying service connection for a cervical spine disability includes VA and private medical records dated from August 2002 to April 2011, testimony from the Veteran's March 2010 DRO hearing, lay statements from the Veteran's wife dated in January 2008 and July 2009, and the Veteran's statements, including his journal entries from 1990 to 1991.  

Regarding the Veteran's left ankle disability, VA and private medical records dated from October 1997 to August 2008 remain negative for any complaints, diagnoses, or treatment for a left ankle disability.  In a July 2009 lay statement, the Veteran's wife indicated, in pertinent part, that on the day before Father's Day, the Veteran woke up unable to walk.  She stated that he was unable to walk for one week due to his left foot and ankle feeling as if he had fractured it.  She reported that the Veteran had not fallen, twisted anything, or stepped on anything to cause such pain.  She also maintained that the Veteran's lifestyle had changed because he was unable to go out without having to find somewhere to stay seated due to his back and feet pain.  She stated that his discomfort directly impacted their marriage because it limited the physical activities they could do together, such as walking, working out, or traveling.  At the Veteran's March 2010 DRO hearing, he testified that he tried to compensate with his left foot when he walked, especially when he walked on gravel.  He also reported that he had an altered gait as a result of his left foot/ankle trying to compensate for his right ankle.    

The new evidence does not indicate that the Veteran has a current diagnosis of a left ankle disability.  At no time did any of the Veteran's treating providers diagnose him with a left ankle disability.  Moreover, while the Veteran complained of left ankle pain, and the Veteran's wife reported witnessing the Veteran's reported left ankle pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Further, although the Veteran and his wife are competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran and his wife, are not competent to opine on matters requiring medical expertise, such as the diagnosis of left ankle disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine whether the origin of ankle complaints are due to arthritis, ligament damage, muscular damage, bone impairment, etc.  The Veteran and his wife have not been shown to have medical expertise to render a competent medical opinion as to a diagnosis or etiology of an ankle disability.  Thus, the lay contentions in this regard 

are not evidence sufficient to reopen the claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (noting that new and material evidence requirement is not satisfied by the veteran's own unsubstantiated opinion as to medical matters). 

The evidence of record at the time of the April 1992 decision included the Veteran's statements indicating that he had a left ankle disability.  Thus, the new evidence merely reiterates a fact already established and is merely cumulative of the evidence of record at the time of the last final denial.  Additionally, as the new evidence does not show a current disability, it does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence is not material.  

In regards to the Veteran's cervical spine disability, while VA and private medical records dated from August 2002 to April 2011 document numerous instances of treatment for the Veteran's lumbar spine disability, they are negative for any complaints, diagnoses, or treatment for a cervical spine disability.  At the Veteran's March 2010 DRO hearing, he testified that he had experienced popping in his neck since 2008.   

The new evidence does not indicate that the Veteran's cervical spine disability is related to service.  At no time did any of the Veteran's treating providers relate a cervical spine disability to service.  Indeed, the evidence is negative for any treatment for a cervical spine disability.    

The evidence of record at the time of the April 2003 decision included medical records showing that the Veteran had a cervical spine disability, but there was no evidence showing that the Veteran's cervical spine disability was related to his period of service.  Thus, as the new evidence does not suggest a link between the disorder and service, it does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence is not material.  

As there is no new evidence showing that the Veteran has a current left ankle disability, the Board concludes that new and material evidence has not been received to reopen the Veteran's claim.  Therefore, the appeal on that issue is denied.  Similarly, as there is no new evidence showing that the Veteran's cervical spine disability is related to his service, the Board concludes that new and material evidence has not been received to reopen that claim.  Therefore, the appeal on that issue is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service treatment records are negative for any complaints, diagnoses, or treatment for an acquired psychiatric disorder, gout, a disability based on sleep disturbance, or a left hip disability.  Similarly, the post-service medical evidence of record does not show any complaints, diagnoses, or treatment for an acquired psychiatric disorder, gout, a disability based on sleep disturbance, or a left hip disability.  Indeed, although VA medical records document extensive treatment for a right hip disability, including a right hip replacement, they are silent for any left hip disability.  Regarding the Veteran's contention that his back pain prevents him from sleeping because he has to toss and turn at night, there is no evidence that the Veteran has a diagnosis of an actual sleep disturbance disability.  Further, the Veteran's symptoms of back pain have already been considered under his rating for a lumbar spine disability.      

Additionally, while the Veteran is competent to describe his symptoms, as a lay person, he has not shown that he has specialized training sufficient to render diagnoses for or determine the etiologies of psychiatric, gout, sleep disturbance, and left hip disorders as such require medical testing and expertise to determine.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, his opinion on this matter is not competent medical evidence.  In any event, the Board finds the lack of medical findings to be of greater probative value in this regard.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, the Veteran has current subjective complaints that have not been attributed to clinical diagnoses or underlying disabilities and as such, do not constitute disabilities for compensation purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted).  In the absence of chronic pathological processes associated with the Veteran's claimed psychiatric, gout, sleep disturbance, and left hip disorders following service, there is no reasonable basis to establish service connection.

Accordingly, in the absence of objective evidence of current disabilities during 
the period of the claims, service connection for an acquired psychiatric disorder, gout, a disability based on sleep disturbance, and a left hip disability is not warranted on any basis and must be denied.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  
 

ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for a left ankle disability is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for a cervical spine disability is not reopened and the appeal is denied.


Entitlement to service connection for an acquired psychiatric disorder is denied.  

Entitlement to service connection for gout is denied.  

Entitlement to service connection for a disability based on sleep disturbance, to include as secondary to a service-connected lumbar spine disability, is denied.  

Entitlement to service connection for a left hip disability, to include as secondary to a service-connected lumbar spine disability, is denied.  


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims on the issues of whether new and material evidence has been submitted to reopen a claim of service connection for a right sciatic disability; entitlement to service connection for diabetes mellitus, a left thigh lipoma, right foot calluses, left foot calluses, hypertension, and urinary incontinence; entitlement to increased ratings for bilateral pes planus, a post-operative residual scar of the lumbar spine, a right ankle disability, a skin disability, and a lumbar spine disability; entitlement to a TDIU; and entitlement to SMC based on the need for aid and attendance or due to being housebound.  

With respect to the left thigh lipoma, the Veteran claims that it is related to his service-connected skin disability.  Specifically, he is alleging that based on the location of his left thigh lipoma, it arose from the body rashes located in his 
groin area, for which he had received treatment.  Service treatment records 
show that the Veteran received treatment for tinea cruris in the groin area in June 1985.  A December 2002 VA skin examination confirmed that the Veteran had generalized atopic dermatitis in the form of diffuse scaly plaques and associated hyperpigmentation and lichenification on his trunk and lower extremities.  An October 2009 CT scan of the Veteran's pelvis revealed that the lipoma was located at the crease between his left thigh and pelvis.  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

Given the evidence outlined above, the Veteran should now be afforded a VA skin examination with medical opinions concerning whether the Veteran's left thigh lipoma disability arose during service or is otherwise related to any incident of service, including June 1985 treatment for tinea cruris of the groin, or whether his left thigh lipoma is due to or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected skin disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding his hypertension, the Veteran contends that this disability is due to his service-connected lumbar spine disability.  At a December 2002 VA hypertension examination, the Veteran was diagnosed with hypertensive vascular disease, under treatment.  The examiner opined that the Veteran's hypertension was not due to service because he did not have hypertension in service.  He explained that it was not unusual for the Veteran to develop hypertension in his mid-30's, incidental and coincidental, with significant weight gain.  The examiner also opined that the Veteran's hypertension was not caused by or a result of his service-connected lumbar spine disability because he had experienced normal blood pressure in the past at times when he also had back pain.    

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

At present, there are no medical opinions of record addressing whether the Veteran's hypertension has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected lumbar spine disability.  Therefore, in light of the above, the Veteran should now be afforded a new VA hypertension examination with medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was last afforded VA examinations for his bilateral pes planus, post-operative residual scar of the lumbar spine, right ankle disability, skin disability, and lumbar spine disability in August 2009, almost 3 years ago.  Because there may have been changes in the Veteran's conditions, the Board finds that new examinations of the feet, skin, joints, and spine are needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Moreover, the Board notes that the Veteran is also claiming service connection for right and left foot calluses, which are symptoms specifically listed in the rating criteria for pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Service treatment records indicate that the Veteran was treated for a right foot blister in June 1987.  Post-service VA medical records dated from December 2004 to May 2006 reflect that the Veteran received intermittent treatment for calluses on his feet.  In an October 2008 letter, the Veteran's treating VA podiatrist reported that the Veteran had ongoing complaints of persistent and painful calluses on the soles of both feet.  The Veteran maintained that he had constant pain and discomfort with normal walking and standing.  The podiatrist stated that the Veteran had informed him that his problem of plantar callosities and related foot pain had been present and documented during his period of service.    

Given the evidence outlined above for right foot calluses and left foot calluses, on VA foot examination, a medical opinion should be obtained as to whether any current right foot calluses and left foot calluses found are a symptom of the Veteran's pes planus and if not, whether his calluses are related to any incident of service, including treatment for a foot blister therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that after the most recent supplemental statements of the case in March 2011, new evidence in the form of VA medical records dated from March 2011 to August 2011 was received pertaining to the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a right sciatic disability, the claim for service connection for diabetes mellitus, and the claims for increased rating for bilateral pes planus, a post-operative residual scar of the lumbar spine, and a skin disability.  No waiver of RO consideration was submitted for these medical records, and the claims have not been readjudicated subsequent to that evidence being added to the claims file.  Therefore, as other development is needed, the Board will remand these claims to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. 
§ 20.1304(c) (2011). 

As the Veteran has reported that his right sciatic disability and urinary incontinence are neurological manifestations of his lumbar spine disability, the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a right sciatic disability and the Veteran's claim for service connection for urinary incontinence are inextricably intertwined with his claim for increased rating for a lumbar spine disability.  Therefore, remand of the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a right sciatic disability and of the claim for service connection for urinary incontinence are also required.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Similarly, the claims for TDIU and entitlement to SMC are inextricably intertwined with the Veteran's claims for increased rating.  As the Veteran's claims for increased rating are being remanded, remand of the Veteran's claims for TDIU and entitlement to SMC are also required.  Id.      

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his right sciatic disability, diabetes mellitus, left thigh lipoma, right foot calluses, left foot calluses, hypertension, urinary incontinence, bilateral pes planus, post-operative residual scar of the lumbar spine, right ankle disability, skin disability, and lumbar spine disability.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records dating since August 2011 from the VA Medical Centers in Asheville, North Carolina, and Salisbury, North Carolina.
 
2.  Schedule the Veteran for a VA skin examination to address the severity of his service-connected post-operative residual scar of the lumbar spine and skin disability and to obtain a medical opinion as to whether his current left thigh lipoma is possibly related to his period of service or to his service-connected skin disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

a. Concerning the post-operative residual scar of the lumbar spine, the examiner should describe all symptomatology related to the post-operative scar of the lumbar spine.  The examiner should indicate whether the scar is painful and whether it is unstable.  The examiner should also measure the area of the scar and determine whether the scar is deep or superficial.  A rationale for any opinion expressed should be provided.

b. Concerning the skin disability, the examiner should describe all symptomatology related to the service-connected skin disability (noted as both feet, scalp scarring and body rash).  The examiner should determine what percent of the entire body and of exposed areas are affected by the skin disability.  The examiner should indicate whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required for the disability during the past 12-month period, and if so, the frequency and duration of such.  The examiner should also indicate whether the disability results in disfigurement of the head, face and neck and to describe such in detail.  If disfigurement exists, photographs should be provided, if possible, with the examination report.  A rationale for any opinion expressed should be provided.  

c. Concerning the claim for service connection for left thigh lipoma, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) a current left thigh lipoma, including any current residuals, arose during service or is otherwise related to any incident of service, including June 1985 treatment for tinea cruris of the groin.  If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's left thigh lipoma, including any current residuals, was caused by or related to the service-connected skin disability.  If not caused by or related to the Veteran's skin disability, the examiner should provide an opinion as to whether the Veteran's left thigh lipoma, including any current residuals, is aggravated (permanent worsening of the underlying disability beyond natural progress) by the skin disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should provide a rationale for the conclusions reached.

3.  Schedule the Veteran for a VA hypertension examination to obtain a medical opinion as to whether his current hypertension is possibly related to his service-connected lumbar spine disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that current hypertension was caused by or related to the Veteran's service-connected lumbar spine disability.  If not caused by or related to the Veteran's lumbar spine disability, the examiner should provide an opinion as to whether the Veteran's hypertension is aggravated (permanent worsening of the underlying disability beyond natural progress) by the lumbar spine disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should provide a rationale for the conclusions reached. 

4.  Schedule the Veteran for a VA foot examination to determine the current severity of his bilateral pes planus and to obtain a medical opinion as to whether any current right and left foot calluses are a symptom of his pes planus or are related to his period of service.  The examiner must review the claims folder in conjunction with the examination.  A complete rationale for all opinions expressed should be provided.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should describe all symptoms of the Veteran's bilateral pes planus and indicate whether there are any calluses on the right and left foot.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any current right foot calluses and left foot calluses are a symptom of his pes planus.  If not, the examiner should indicate whether current calluses arose during service or are otherwise related to any incident of service, including June 1987 treatment for a blister on the right foot.  The examiner should provide a rationale for the conclusions reached.

5.  Schedule the Veteran for a VA joints examination to determine the current severity of his right ankle disability.  The examiner must review the claims folder in conjunction with the examination.  A complete rationale for all opinions expressed should be provided.  All tests or studies deemed necessary should be conducted, including range of motion of the ankle, and the results should be reported in detail.  The examiner should also describe any functional loss pertaining to the service-connected right ankle disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.       

6.  Schedule the Veteran for a VA spine examination to determine the current severity of his lumbar spine disability.  The examiner must review the claims folder in conjunction with the examination.  A complete rationale for all opinions expressed should be provided.  The examiner should describe all symptomatology, to include orthopedic and neurological symptoms, associated with the lumbar spine disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.  The examiner should also describe any functional loss pertaining to the service-connected lumbar spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  
   
7.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of the March 2011 to August 2011 VA medical records.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


